Citation Nr: 1236195	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested by poor circulation in the upper and lower extremities, to include as secondary to service-connected diabetes mellitus, or as secondary to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded this issue for further evidentiary development in January 2010 and July 2010.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  The Board notes that the issue of entitlement to service connection for peripheral neuropathy of the upper extremities was also previously remanded by the Board.  In an April 2012 rating decision, the VA Appeals Management Center (AMC) granted service connection for neuropathy of the left upper extremity and right upper extremity; thereby ending the appeal as to that issue.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a disability manifested by poor circulation.  

2.  The Veteran's lower extremity complaints are accounted for by his service-connected peripheral neuropathy.  


CONCLUSION OF LAW

The criteria for establishing service connection for a disability manifested by poor circulation in the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2008 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in April 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and hearing testimony.

In addition, the Board notes that the case was remanded in January 2010 to provide the Veteran with a hearing and in March 2011 to obtain certain VA treatment records and to provide the Veteran with an examination.  The Veteran was provided a hearing in July 2010 and an examination in April 2011.  The requested VA records were also obtained.  Accordingly, the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The April 2011 examination is found to be adequate in so far as it was conducted after a review of the claims file and with a history obtained from the Veteran.  An examination was performed to determine the existence of poor circulation and diagnostic testing results were reviewed.  The examination report and addendum report include an opinion regarding whether the Veteran has a disability manifested by poor circulation, and a rationale was provided for the conclusions reached.  Therefore, the Board finds that VA has obtained an adequate medical opinion in conjunction with the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Veteran asserts that he has a disability manifested by poor circulation that is related to his service, to include exposure to herbicides, or secondary to his service-connected diabetes mellitus.  

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service in the U.S. Army included service in Vietnam.  He is presumed to have been exposed to an herbicide agent during that service.

When a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  This applies regardless of the Veteran's theory of entitlement; that is, whether he is claiming a disability directly related to service, secondary to a service-connected disability, or as a result of exposure to herbicides.  

During the Veteran's hearing, he testified that he has not been told by medical professionals that he has poor circulation and had no medical evidence to support this claim.  Board Hearing Tr. at 7.  The available medical evidence has been reviewed and in this case does not show a current disability manifested by poor circulation.  

The Veteran's service treatment records are negative for any complaint, diagnosis or treatment for poor circulation.  During a May 2004 VA peripheral neuropathy examination the Veteran reported experiencing numbness and tingling in the feet, as well as pain in his calves when walking.  Examination revealed that pedal pulses were present.  The examiner diagnosed diabetes mellitus and commented that the history of numbness and tingling was most probably due to diabetic neuropathy.  An ankle brachial index (ABI) test was performed and the results were reported as 1.0 which some authorities consider normal and others consider indicative of minimal disease.  After reviewing the ABI, the examiner entered an addendum opinion stating that the Veteran had no evidence suggestive of peripheral vascular disease.  

The Veteran was afforded a VA arteries and veins examination in April 2011.  He complained of numbness in the feet and legs with occasional pain.  He described a sorelike feeling in both legs and feet.  While some thickening and loss of elasticity of the arterial walls was noted (described as arteriosclerosis obliterans), according to the examiner, ABI testing was in the range that some authorities consider normal and others consider indicative of minimal disease.  Overall, the examiner's opinion was that given the normal ABI results the Veteran did not have peripheral vascular disease (as noted in an addendum to the original examination report).  The examiner also opined that the most appropriate diagnosis for the Veteran's complaints related to the peripheral neuropathy of the lower extremities.  

The Veteran was afforded another VA peripheral neuropathy examination in May 2011.  At that time he complained of numbness, tingling and burning of the hands and feet and cramps in the legs.  After an examination, the diagnosis was diabetic peripheral neuropathy affecting all four extremities with superimposed bilateral carpal tunnel syndromes.  

Given the above - most notably the examiner's finding that the Veteran does not have peripheral vascular disease - the Board finds that the medical evidence in this case is against a finding that the Veteran has a current disability manifested by poor circulation.    

As for lay evidence, the Veteran is competent to testify regarding observable symptomatology; however, he is not shown to possess any specialized training in the medical field to render him competent to provide a diagnosis of peripheral vascular disease or any other disability manifested by poor circulation.  See Jandreau, 492 F.3d 1372 at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the appellant contends that he has poor circulation, the Board finds the medical evidence on this point to be of greater probative value, as a medical opinion on this point was obtained from a medical practitioner after a review of the relevant evidence (including the Veteran's contentions), examination of the Veteran, and a review of diagnostic studies (including ABI testing).  Thus, the preponderance of the evidence is against a finding that the Veteran has a current disability manifested by poor circulation.  

It is noted that service connection is currently in effect for neuropathy of the upper extremities and diabetic neuropathy of the lower extremities.  After examination in April 2011, it was determined that the most appropriate diagnosis for the Veteran's extremity complaints related to his peripheral neuropathy.  This is also consistent with the report of the VA neurologist in May 2011 who determined that the Veteran's complaints of numbness, tingling and burning of the hands and feet and cramps in the legs were the result of diabetic peripheral neuropathy affecting all four extremities and superimposed bilateral carpal tunnel syndromes.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a disability manifested by poor circulation and his current extremity complaints are the result of his service-connected peripheral neuropathy.  Accordingly, service connection for a disability manifested by poor circulation is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a disability manifested by poor circulation in the upper and lower extremities, to include as secondary to service-connected diabetes mellitus, or as secondary to exposure to herbicide agents, is denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


